                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION


    In re:                                                 Chapter 11

    REMINGTON OUTDOOR COMPANY, INC., et                    Case No. 20-81688-CRJ11
    al.,1
                                                           Adv. Case No. 21-80033
                                  Debtors.


    ROUNDHILL GROUP LLC

                    Plaintiff,

             vs.

    REMINGTON OUTDOOR COMPANY, INC., et
    al.,

                    Defendant.


      ORDER APPROVING PLAINTIFF’S MOTION FOR EXPEDITED HEARING ON
     PLAINTIFF’S MOTION FOR: (1) EMERGENCY ISSUANCE OF A TEMPORARY
     RESTRAINING ORDER; AND (2) ISSUANCE OF A PRELIMINARY INJUNCTION
       WITH A HEARING ON EXPEDITED BASIS PURSUANT TO F.R.B.P. 7065(b)

             This matter came to be heard upon the motion (the “Motion”)2 of Roundhill Group LLC,

plaintiff (“Plaintiff”) for entry of an order setting an expedited hearing on the Motion for

Injunction. Upon consideration of the Motion and it appearing that proper and adequate notice of


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding
Company, LLC (9899); FGI Operating Company, LLC (9774); Remington Arms Company, LLC
(0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance,
Inc. (0109); Remington Arms Distribution Company, LLC (4655); Huntsville Holdings LLC
(3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics
Boulevard SW, Huntsville, AL 35824.
2
 All capitalized terms not otherwise defined herein shall have the meaning ascribed to same in the
Motion




Case 21-80033-CRJ                Doc 5   Filed 03/19/21 Entered 03/19/21 09:47:53       Desc Main
                                         Document      Page 1 of 2
the Motion has been given and that no other or further notice is necessary; and having determined

that the relief requested in the Motion is appropriate given exigent circumstances; and upon the

record herein; and after due deliberation thereon; and good and sufficient cause appearing therefor,

it is HEREBY ORDERED, ADJUDGED AND DECREED THAT:

       1.      The Motion is APPROVED.

       2.      Due to the exigent nature of the relief requested in the Motion for Injunction, the

Court shall conduct a hearing on the Motion for Injunction and Status Conference on March 24,

2021 at 10:00 a.m. Central Time. Any response to the Motion for Injunction shall be filed by

5:00 pm Central Time on March 22, 2021.

       The hearing shall be held via an AT&T call-in number. The dial-in number is 1-877-336-

1280. When prompted, enter the access code #2749965. There is no security code, and please do

not select any other feature. Parties should call in five minutes prior to the start of the hearing.

Once connected, please mute your phone until this case is called. To avoid disruption, telephonic

hearing participants are expected to call from a quiet location and are not permitted to use a

“speaker” function or place the call on hold (as this may cause music or other noises to play during

the hearings of other participants). Participants are encouraged to call from a landline if possible.

       THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY. PLEASE SEE

THE COURT’S WEBSITE FOR ADDITIONAL INFORMATION (www.alnb.uscourts.gov).

Dated this the 19th day of March, 2021.

                                                      /s/ Clifton R. Jessup, Jr.
                                                      Clifton R. Jessup, Jr.
                                                      United States Bankruptcy Judge




Case 21-80033-CRJ         Doc 5    Filed 03/19/21 Entered 03/19/21 09:47:53             Desc Main
                                   Document      Page 2 of 2
